Luke, J.
Gahn Crenshaw, the movant, was jointly indicted, tried and convicted along with three other defendants for manufacturing intoxicating liquor. The record in this case contains the same evidence and the identical exceptions contained in the case of Crenshaw v. State, No. 21197, ante. Therefore, we hold in this case that the evidence supports the verdict, that none of the special grounds discloses reversible error, and that the trial judge did not err in overruling the motion for a new trial as amended.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.